Citation Nr: 1147315	
Decision Date: 12/30/11    Archive Date: 01/09/12

DOCKET NO.  08-03 553A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Denver, Colorado


THE ISSUES

1.  Whether new and material evidence has been received to reopen service connection for a low back disorder.

2.  Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Cramp, Counsel



INTRODUCTION

Appellant (the Veteran) had active service from November 1966 to October 1969.  

This appeal comes before the Board of Veterans' Appeals (Board) from a February 2007 rating decision of the RO in Detroit, Michigan, which denied reopening of service connection for a low back disorder (residuals of lumbosacral spine injury).  In a supplemental statement of the case adjudication during the pendency of this appeal, the RO implicitly reopened the claim, as evidenced by the styling of the issue as one for service connection and a merits-based denial of service connection for a low back condition that involved the weighing of evidence. 

The Board notes that, although the Veteran requested a BVA hearing in July 2009, he subsequently withdrew his request in a September 2009 VA Form 9, signed by him.  There are no other outstanding hearing requests of record.

The Board also notes that the Veteran returned his VA Form 9 in September 2009, more than one year after the rating decision and more than 60 days after the statement of the case was sent to him.  Nevertheless, the RO accepted a February 2008 VA Form 21-4138 received in February 2008 within 60 days of the statement of the case in lieu of a VA Form 9.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the appeal has been accomplished.

2.  In an unappealed August 1974 rating decision, the RO denied service connection for a claimed low back disorder. 

3.  The evidence associated with the claims file subsequent to the RO's August 1974 rating decision relates to the unestablished fact of a current low back disorder; it is neither cumulative nor redundant of evidence previously of record; and it raises a reasonable possibility of substantiating the claim.  

4.  The Veteran did not engage in combat with the enemy.  

5.  The Veteran sustained a low back injury in service.

6.  Symptoms of a low back disorder were not chronic in service.

7.  Symptoms of a low back disorder have not been continuous since service separation.

8.  Arthritis did not become manifest within a year of service separation.  

9.  The Veteran's current low back disorder is not related to active service.


CONCLUSIONS OF LAW

1.  The criteria for reopening service connection for a low back disorder are met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).

2.  A low back disorder was not incurred in or aggravated by service; arthritis is not presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2011).  The notice requirements of the VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain.  The Board notes that a "fourth element" of the notice requirement requesting the claimant to provide any evidence in the claimant's possession that pertains to the claim was removed from the language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. Reg. 23,353-356 (April 30, 2008).

The United States Court of Appeals for Veterans Claims (CAVC) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service-connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.

In a December 2006 letter, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate service connection for a low back disorder, as well as what information and evidence must be submitted by the Veteran, and what evidence VA would obtain.  The notice included provisions for disability ratings and for the effective date of the claim.  Because the RO reached the merits of service connection in this case in the September 2009 supplemental statement of the case, there is no prejudice to the Veteran in the Board addressing the merits of service connection for a low back disorder following reopening.

In addition, in Kent v. Nicholson, 20 Vet. App. 1 (2006), the CAVC held that, in the context of an application for reopening, VCAA notice (1) must notify a claimant of the evidence and information that is necessary to reopen the claim and (2) must notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying benefit sought by the claimant.  Id. at 11-12.  The CAVC elaborated that VA is required, in response to an application to reopen, to look at the bases for the denial in the prior decision and send a notice letter that describes what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.  Id.

The December 2006 letter informed the Veteran of the date and bases of the previous denial of service connection for a low back disorder.  The Veteran was also informed of the appropriate definitions of new and material evidence and of the evidence needed to substantiate the underlying claim.  Therefore, the December 2006 letter provided the notice required by the Kent decision.

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service VA treatment records, and the Veteran's written assertions regarding his claim.  The Board notes that, although the service treatment records display signs of scorching and water damage, there is no indication that any records are missing or were destroyed.  Significantly, the records contain the service entrance and service separation examinations as well as records pertinent to the claimed in-service back injury.  Moreover, the Veteran has submitted copies of pertinent service treatment records from his own files.  There is no indication that additional development is necessary, and the Board finds that the heightened duty to assist, to provide reasons and bases, and to consider carefully the benefit-of-the-doubt rule are not invoked.  See Milostan v. Brown, 4 Vet. App. 250, 252 (1993) (citing Moore v. Derwinski, 1 Vet. App. 401, 406 (1991) and O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991)).

In addition, the Veteran was afforded a VA examination in July 2009.  This examination is found to be adequate because it was performed by a medical professional based on solicitation of history and symptomatology from the Veteran, and a thorough examination of the Veteran.  The resulting diagnoses and rationales were consistent with the examination and the record.  Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008).  While the Veteran has disputed the factual premise of the examiner's opinion, as will be discussed in more detail below, the Board finds that examiner's findings of fact as noted in the report are accurate, and there is no basis for another opinion. 

Application to Reopen Claim

The RO initially denied a claim for service connection for a low back disorder in an August 1974 rating decision.  At the time of that decision, the medical evidence of record consisted of service treatment records and a May 1974 VA examination.  The service records showed that the Veteran had sustained a low back injury in service,  but the examination for discharge and subsequent VA examinations showed no residual low back disorder.  Although notified of the RO's decision and of his right to appeal, the Veteran did not initiate an appeal of that decision (see 38 C.F.R. § 20.200 (2011)); moreover, he did not submit new and material evidence within one year of that decision.  Therefore, the August 1974 decision became final as to the evidence then of record, and is not subject to revision on the same factual basis.  See 38 U.S.C.A. § 7105 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.156(b), 20.302, 20.1103 (2011).  

VA may reopen a claim that has been previously denied if new and material evidence is submitted by or on behalf of a veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  In Shade v. Shinseki, 24 Vet. App. 100 (2010), the CAVC held that 3.159(c)(4) does not require new and material evidence as to each previously unproven element of a claim for the claim to be reopened and the duty to provide an examination triggered.  In a fact pattern similar to this one, where a prior denial was based on lack of current disability and nexus, the CAVC found that newly submitted evidence of a current disability was, in concert with evidence already of record establishing an injury in service, new and material and sufficient to reopen the claim and obtain an examination.  

In July 2006, the Veteran applied to have the previously denied claim for service connection for a low back disorder reopened.  Regarding applications for reopening filed on or after August 29, 2001, 38 C.F.R. § 3.156(a) defines "new" evidence as evidence not previously submitted to agency decision makers and "material" evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim(s) sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Board must review all evidence submitted by or on behalf of a claimant since the last disallowance on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996), overruled on another basis by Hodge v. West 155 F.3d. 1356 (Fed. Cir. 1998).  Furthermore, for purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

Evidence received since the August 1974 decision includes VA treatment records, the report of a VA examination in July 2009, and additional written assertions from the Veteran and his representative.  Among other things, the VA treatment records and VA examination report provide competent evidence of a current low back disorder.  As this unestablished fact was a basis of the prior denial, and as the newly received evidence is neither cumulative nor redundant of evidence previously of record, and provides a reasonable possibility of substantiating the claim for service connection, the Board finds that new and material evidence has been received and reopening of service connection for a low back disorder is warranted.  

Analysis of Service Connection Claim

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran served 90 days or more during a period of war or after December 31, 1946, and arthritis becomes manifest to a degree of l0 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The CAVC has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992). 

In rendering a decision on appeal the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify"). 

The Board notes initially that, although the Veteran served during a period of war, the evidence does not suggest, and the Veteran does not contend that he engaged in combat with the enemy, or that his claimed low back disorder is related to combat.  As such, the combat rule is not applicable.  38 U.S.C.A. § 1154(b) (West 2002), 38 C.F.R. § 3.304(d) (2011).

The Board finds that the Veteran sustained a low back injury in service.  Service treatment records reveal that on June 15, 1967 the Veteran reported to the Central Post Dispensary at Fort Lee, Virginia and noted that he had sustained a direct back injury five days before and had no similar previous difficulty.  The pain was reportedly confined to the back area.  There was tenderness at the left iliac crest.  There was no reflex loss, no weakness and straight-leg-raise testing was negative.  The diagnosis was a soft tissue trauma.  The Veteran attended physical therapy in June 1967.  There is no further injury or treatment during service.  At service separation in October 1969, the Veteran denied any history or complaints of recurrent back pain and his spine was found to be clinically normal.  

The Board finds that, despite the acknowledged occurrence of a low back injury in service, symptoms of a low back disorder were not chronic in service.  In this finding, the Board finds two factors to be significant.  First, the injury was not categorized in terms consistent with a chronic disorder at the time.  Specifically, the diagnosis of the injury as soft tissue trauma does not implicate the spine itself, nor does it suggest that persistent symptoms were to be expected.  This appears to be confirmed by the normal clinical findings at service separation.  The service separation examination findings are affirmative evidence that there was no back disorder at service separation.  At the medical history as part of the October 1969 service separation examination, the Veteran denied any history or current complaints of recurrent back pain.  This contemporaneous evidence, both the history and complaints reported by the Veteran and the medical finding, strongly weighs against chronicity in service.  

Second, the Board notes a post-service review of the service records by a VA examiner in July 2009 supports a finding that symptoms of a low back disorder were not chronic in service.  The examiner reviewed the claims file, interviewed the Veteran, examined the Veteran, and determined that the Veteran's delay of five days following the injury in seeking treatment for the injury indicated a "less serious" injury.  The examiner also noted the limited extent of treatment.  The Board will further address the Veteran's current assertions that impact on chronicity in service in the discussion of continuity of symptomatology that follows next.  

The Board finds that symptoms of a low back disorder have not been continuous since service separation.  After service separation the Veteran filed a claim for service connection for a low back disorder in 1974, approximately five years after service separation.  He reported on the form that, "[u]ntil now, only pain when back was in a peculiar position.  Since beginning doing sit-ups in January (for one month), any exertion causes pain.  Sneezes cause pain."  

The Veteran's wife submitted a VA Form 21-4138 on which she reported that upon discharge from the Army, he was not experiencing any continuous discomfort, but there were a few occasions when his back would seem to become "out of joint" and he would walk in a peculiar manner.  In her words, this was only temporary.  She reported that lately he has been experiencing more and more discomfort, especially following any form of physical activity.  

The Veteran was examined in May 1974 in conjunction with his claim when he reported occasional pains in the lower back especially after certain exercises or prolonged sitting.  He reported that, aside from removal of a ganglion cyst in 1972 and routine treatment for flu and sore throat, he had no medical treatment since service separation and specifically pains in the back have not been diagnosed or treated since discharge.  The claim for service connection was denied in August 1974.

In February 1978, the Veteran submitted a letter referencing the prior denial of the claim, which was submitted for the record "in case a sudden serious disability occurs to my lower back in the future."  In that letter, he reported that since his injury there "has not been" continuous pain or discomfort in the injured area, but whenever he shoveled dirt, attempted doing sit-ups or exercise, or would bump that area, he would have pain for a period afterwards.  He reported a recent incident involving sledding with his son when he experienced pain.  He concluded that he would like the letter on file to keep VA informed in case there are further developments regarding the injury in future years.  

In the years intervening the 1978 letter and the application to reopen service connection in July 2006, the Veteran pursued service connection for other claims, but did not seek service connection for his low back disorder.  In his July 2006 claim, he noted that he had experienced episodes over the years, but did not file a claim because the condition did not seem chronic; however, in the prior year or so it had come to the point that, if he sat for period of a half-hour or more, he could not stand erect readily but had to slowly stand and gradually straighten his back.  He noted that he believed that the in-service injury had caused arthritis in the lower back.  The Veteran's wife submitted a letter as well in which she described approximately one episode per year of back problems since the Veteran left the service.  These episodes had increased in the prior year.  

At about the time the Veteran filed his claim, VA outpatient records show that he was treated for what was described as chronic low back pain.  It was noted in August 2006 that the Veteran had a long history of occasional flare-ups of low back pain associated with heavy lifting.  X-rays in January 2008 showed a mild s-shaped rotatory scoliosis of the thoracolumbar spine with no spondylolisthesis or evidence of fracture or significant change in alignment, and mild L5-S1 intervertebral disc height loss.  Other diagnoses include proliferative facet arthropathy.  

Thus, the weight of the evidence shows that the Veteran was asymptomatic at service separation, and that he had no more than occasional symptoms associated with specific episodes of physical exertion for approximately five years after service separation.  While the Veteran has recently asserted that he had symptoms ever since the original injury, this is not consistent with prior, more contemporaneous statements (histories) and clinical findings.  Most significant, the Veteran's back injury occurred in 1967.  More than two years later at service separation, the Veteran completed a report of medical history.  On that form, he indicated that he had no history of bone, joint, or other deformity, and no history of arthritis or rheumatism.  The Veteran also specifically reported that he had no history of recurrent back pain.  His account in 1974 shows that for the five years after service separation, he had pain when his back was in a peculiar position.  He specifically related the onset of pain in 1974 to beginning doing sit-ups in January (for one month).  His wife's letter is consistent with this account.  She noted that "lately" he has been experiencing more and more discomfort, especially following any form of physical activity.  The February 1978 letter is also consistent with this original account, reporting that there had not been continuous pain in the back since the injury, but only pain associated with physical exertion, such as digging and lifting.  

In weighing the conflicting statements provided by the Veteran at various times, the point in time in which the statement was made is important because a recounting of an event which is closer to the time that event occurred is naturally less likely to be diluted by the shortcomings of human memory.  Thus, the contemporaneousness of the statement of medical history at discharge is significant.  Furthermore, because the Veteran was then seeking only medical treatment, it seems likely that he would report events carefully and accurately.  Statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care.  

In contrast, when the Veteran thereafter presented the more recent account of symptoms ever since the original injury, he was seeking VA benefits rather than medical treatment.  The Board is of course cognizant of possible self interest which any veteran has in promoting a claim for monetary benefits.  The Board may properly consider the personal interest a claimant has in his or her own case, but the Board is not free to ignore his assertion as to any matter upon which he is competent to offer an opinion.  See Pond v. West, 12 Vet. App. 341, 345 (1999); and see Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).

There is no question that the Veteran is competent to relate events as he remembers them.  Thus, his competency is not at issue with regard to recounting the events of service or his symptomatology after service.  Rather, it is the credibility of the more recent accounts which the Board finds is lacking.  The report of medical history by the Veteran at separation from service, as well as the negative clinical findings at service separation, and the fact that the Veteran did not mention any back problems when filing VA claims, and did not seek medical treatment after service until 1974, and the written accounts of onset of low back problems in 1974 and 1978 are more convincing than the Veteran's later statements made in support of a claim for VA monetary benefits.  

Also regarding continuity of symptomatology, the Board notes that, while the Veteran was actively pursuing service connection for other claims in the years after the 1974 claim, he did not mention significant back symptoms during that period.  Indeed, the 1978 letter was offered as a contingency, in case a disorder was later found.  While inaction for many years regarding filing a claim is not necessarily indicative of the absence of symptomatology, where, as here, a veteran takes action regarding other claims, it becomes reasonable to expect that the Veteran is presenting all issues for which he is experiencing symptoms that he believes are related to service.  In such circumstances, it is more reasonable to expect a complete reporting, than for certain symptomatology to be selectively omitted.  Thus, the Veteran's inaction regarding a claim for a low back disorder, when viewed in the context of action regarding several other claims, may reasonably be interpreted as indicative of the lack of significant symptomatology at that time.  The Board reiterates its finding that symptoms of a low back disorder were not continuous after service, and specifically finds that, while there is a current diagnosis consistent with lumbar arthritis, there was no manifestation of this diagnosis within a year of service separation for purposes of the presumption of service connection for arthritis.  

The Board finds that the Veteran's current low back disorder is not related to service.  The primary medical opinion evidence in this matter comes from a July 2009 VA examination.  The examiner's opinion was that the Veteran's current low back condition is less likely as not less than 50/50 probability caused by a result of the Veteran's injury in 1967.  The rationale was that the Veteran presented five days after his injury suggestive of a less serious injury at the time.  As well, there was a single visit for this complaint, and upon separation, he agreed that he had no back pain.  The recurrence of back pain occurred in 1974, associated with a sledding incident.  The pain has been intermittent since that time and most recently continuous with the development of disc disease and degenerative joint disease that can also occur with age.  

The Veteran has asserted that the examiner's opinion is based on an inaccurate factual premise as the examiner noted only one treatment in service for back pain while records demonstrate that he received physical therapy in addition to a clinical visit.  The Board finds that this is not a material omission as therapy could reasonably be distinguished from treatment, and as the examiner's opinion was largely based on the Veteran's report of medical history at separation on which he reported no recurrent back pain.  The examiner's acknowledgement of one episode of symptoms is consistent with the Veteran's assertion at the time that back pain was not recurrent.  

The Veteran has also asserted that the examiner's wording (less likely as not less than 50/50 probability caused by a result of) is circular and can be read to mean the opposite of what the examiner apparently intended.  The Board finds no serious problem with this wording.  While it is perhaps awkward, in the context of the overall opinion and the stated rationale, it is clear that the opinion is against a relationship to service.  According to the CAVC, an etiological opinion should be viewed in its full context, and not characterized solely by the medical professional's choice of words.  Lee v. Brown, 10 Vet. App. 336 (1997).  Regarding the examiner's notation of five days having elapsed after the injury before the Veteran sought treatment, the Veteran offered an explanation that he was in the middle of training and endured the pain as long as he could; however, this does not invalidate the examiner's notation of the fact and does not establish an inaccurate factual premise.  

While the Veteran is competent to describe his symptoms, and it is his opinion that his current low back disorder is related to service, his opinion is based largely on recent assertions as to continuity of symptomatology and chronicity in service that the Board has found to be lacking in credibility and contradicted by more credible evidence.  As such, the July 2009 examiner's opinion is accorded the most probative weight regarding nexus.  

In sum, while the Veteran sustained an injury to his low back in service, symptoms of a low back disorder were not chronic in service, and were not continuous after service.  Moreover, the currently diagnosed low back disorder is not related to service.  The Board has considered the applicability of the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against the claim, that doctrine is not applicable, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Reopening of service connection for a low back disorder is granted.

Service connection for a low back disorder is denied.



____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


